department of the treasury q internal_revenue_service washington d c tax_exempt_and_government_entities_division oct uniform issue list te pra tr res k erk ree legend taxpayer financial_institution amount plan dear the following facts and representations have been submitted under penalties of perjury in support of the ruling requested this is in response to your request dated date as supplemented by correspondence dated date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ taxpayer represents that she received a distribution from the plan totaling amount taxpayer asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to an error committed by financial_institution taxpayer further represents that amount has not been used for any other purpose taxpayer was a participant in the plan when she retired in she requested a trustee-to-trustee transfer of her interest in the plan totaling amount into an ira with financial_institution the plan transferred amount on date financial ifstitution represented that it received amount from the plan but instead of depositing - amount into an individual_retirement_account ira as taxpayer requested financial_institution deposited amount in a regular non-ira savings account financial_institution further represented that it discovered its error after the period in which it could have corrected the error on its own and subsequently advised taxpayer of the need to seek a waiver of the 60-day rollover requirement based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an ira constitutes one form of eligible retirement pian sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 of the code regarding required distributions sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer including financial_institution admitting its error in depositing amount in a non-ira is consistent with her assertion that her failure to accomplish a timely rollover was due to an error committed by financial_institution therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from the plan taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided ali other requirements of sec_402 except the 60-day requirement are met with respect to such contribution the contribution of amount will be considered a rollover_contribution within the meaning of sec_402 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code regarding required distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at - please address all correspondence to se t ep ra t2 sincerely yours jason employ e plans technical group ne manager enclosures deleted copy of ruling letter notice of intention to disclose
